Citation Nr: 1717981	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from May 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  That decision denied service connection for PTSD.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

This matter was previously before the Board and, in its April 2015 remand order, the Board expanded the issue pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), to characterize the issue as a claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression, and schizophrenia.  

In its April 2015 remand order, the Board directed the Agency of Original Jurisdiction (AOJ) to: send the Veteran a letter informing him of the criteria necessary to succeed in a claim for service connection of PTSD; obtain updated VA and non-VA treatment records and associate them with the Veteran's claims file; obtain consent to secure and associate records relating to the Veteran's 1979 divorce proceedings; and schedule the Veteran for a mental disorders examination.  Updated VA treatment records have been secured and associated with the Veteran's claims file.  The record indicates that the AOJ has sought to inform the Veteran of the criteria for a service connection claim for PTSD and the necessary information to verify a stressor.  The AOJ has also attempted to secure consent to obtain records relating to the Veteran's divorce proceedings.  However, as explained below, the Veteran can no longer be located and correspondence that has been sent to each address of record has been returned.  As such, the Board finds that additional attempts to secure consent for divorce proceedings or to schedule the Veteran for a VA examination would be futile.  Accordingly, the Board finds that there has been substantial compliance with its April 2005 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers the right to compliance with remand orders).


FINDING OF FACT

The Veteran's current acquired psychiatric disorder, to include PTSD, anxiety, depression, and schizophrenia, is not etiologically related to service and did not manifest to a compensable degree within a year of service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression, and schizophrenia, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Legal Standard

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154 (b) (West 2014).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

Under certain circumstances, service connection may also be granted for certain "chronic" diseases, to include schizophrenia.  38 C.F.R. § 3.309.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Analysis

As suggested above, the Veteran initiated the instant appeal when he submitted a claim for service connection of PTSD.  At various points, he has related his PTSD to numerous service-related stressors.  These reported stressors include: having heard and/or witnessed a fellow service member's attempted suicide with his throat and wrists cut during basic training in July 1975; being assigned to a unit populated with "convicts and rapists;" being humiliated by a commanding official when he was removed from his unit and the base on which he was serving; being afraid after involvement with a live fire exercise with tanks and machine guns in March and July 1976 at Fort Lewis and Yakima, Washington, and live grenade fire in November 1976 at Fort Lewis; trauma after he injured his feet after he was forced to march five (5) miles a day for 25 days in July 1976; being a victim of physical assault while stationed in Fort Wainwright, Alaska, in January 1977; and being sexually harassed.

The record includes numerous inconsistencies with the Veteran's precise psychological diagnosis.  A VA treatment note from as early as February 1997 includes a diagnosis of psychotic disorder NOS and a VA treatment record from October 2001 includes a provisional diagnosis of PTSD.  Numerous other VA treatment records contain diagnoses of affective disorders, including depression, anxiety, and repeated diagnoses of polysubstance dependence and abuse.  

However, the Veteran's claim has been broadened to any acquired psychiatric disability.  As such, the central question is whether the Veteran's psychological disability relates to service, to include whether the Veteran's diagnosis of PTSD relates to a confirmable in-service stressor.

The Board notes that the Veteran is competent to describe the stressors and experiences he contends that he had while serving on active duty.  However, numerous inconsistencies appear in the record regarding the nature of the Veteran's military service and his contentions regarding his experiences while serving on active duty in the U.S. Army.  These inconsistencies weigh against the credibility of his contentions and reduce the amount of probative weight that can be afforded these at times inconsistent reports of stressors.

For instance, in contrast to the contentions made in the course of this appeal, the Veteran's treatment records include a VA clinical note from as early as September 2000 in which the Veteran reportedly denied combat or PTSD issues relating to his military service.  Likewise, although the Veteran reported in a VA treatment record from July 2016 that he was harassed in the military, a VA treatment note from December 2014 indicates that the Veteran denied physical altercations with other military personnel or experiencing military sexual trauma.  The Board also notes that, despite numerous attempts to clarify with the Veteran the specific information regarding his alleged stressors, the AOJ was not able to confirm any of these events.  
As such, the Board does not find that the record contains credible evidence that the claimed in-service stressor occurred and a claim for service connection for PTSD must be denied.  

The Veteran's claim for service connection may nonetheless proceed if the evidence indicates that the Veteran's acquired psychiatric disorder, to include schizophrenia, is otherwise caused by or etiologically related to his active duty service, or if it manifested to a compensable degree within a year of service.

Here, a review of the Veteran's service treatment records does not uncover any diagnosis of a psychiatric disorder and contains no evidence that he was involved in combat.  These records also fail to include any signs of complaints of psychological symptoms in service.  Upon his entrance to service, an examination included normal psychological findings.  The Veteran's service records indicate that he received two (2) separate non-judicial punishments in accordance with Article 15 of the Uniform Code of Military Justice.  These records indicate that they related to an instance where he failed to obey an order to shave off his beard and to an instance where he used disrespectful language to a superior noncommissioned officer.  The Veteran was ultimately approved for a hardship discharge due to health-related difficulties his father had been experiencing.  Notably, at the Veteran's separation examination, he again underwent a normal psychiatric evaluation.  At that time, the Veteran reportedly denied attempting suicide, depression, excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  He indicated that he was in "excellent health" at that time.  

After his separation, there are no VA or non-VA treatment records documenting a diagnosis for any psychological disorder until more than a decade after his separation from service.  Although the Veteran's representative suggested that the Veteran's records relating to his divorce proceedings might show positive evidence of the development of a psychological disorder shortly after his separation from service, the AOJ has been unsuccessful in obtaining further information regarding this divorce or consent from the Veteran in obtaining these records.  Although the record includes numerous references to the Veteran's longstanding difficulties with substance abuse and dependence, including reports that his use of alcohol and substance use was occurring during his military service, this alcohol and substance use constitutes willful misconduct for which service compensation may not be paid.  See 38 U.S.C.A. §§ 1110, 1131.  

Overall, this evidence weighs against a finding that the Veteran's schizophrenia or any acquired psychiatric disorder first manifested in service or to a compensable degree within a year of his separation from service.  Accordingly, the Veteran's claim may not be granted pursuant to 38 C.F.R. § 3.307.  

Therefore, the Board turns to whether the Veteran's acquired psychiatric disorder was caused by or is otherwise etiologically related to his military service.  Although the Veteran is competent to report his current symptoms, there are numerous inconsistencies in the record relating to the stressors he has contended occurred.  Moreover, there is no indication that the Veteran possesses the specialized medical knowledge or experienced necessary to provide a competent opinion regarding the cause and etiology of his acquired psychiatric disorder.  Here, a review of the evidence of record fails to uncover any competent medical evidence to suggest that the Veteran's acquired psychiatric disorder has any causal relationship to his military service.  Accordingly, the Board finds that a preponderance of the evidence weighs against a finding that the veteran's acquired psychiatric disorder is etiologically related to his active duty service, his claim must fail and the doctrine of reasonable doubt is not for application.  


VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes, however, that the duty to assist is not always a one-way street.  If a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As explained above, the Board previously remanded this matter in order to inform the Veteran of the criteria for a claim of service connection for PTSD and the information required to verify a stressor.  The Board also directed the AOJ to obtain outstanding VA and non-VA treatment records in addition to records relating to the Veteran's divorce proceedings and associate them with the Veteran's claims file.  Thereafter, the AOJ was directed to schedule the Veteran for a VA examination.  Pursuant to this remand order, the AOJ made numerous attempts to contact the Veteran to provide him notice of the Board's April 2005 remand order and obtain consent to acquire divorce proceeding records.  However, the AOJ's correspondence to each of the Veteran's known addresses in the past several years has been returned.  In December 2016, the AOJ sent email correspondence to the email address on record for the Veteran to obtain a current mailing address with no response.  In March 2017, the AOJ contacted the Veteran's representative in order to obtain a current mailing address for the Veteran to no avail.  

Ultimately, the Board finds that the AOJ has exhausted all reasonable efforts to locate the Veteran, inform him of the criteria relating to stressor verification, obtain consent to obtain divorce proceeding records, and schedule the Veteran for a VA examination.  Nonetheless, the AOJ has obtained outstanding VA treatment records and associated them with the Veteran's claims file.  As further attempts to inform the Veteran of any required notices, schedule him for a VA examination, or obtain consent to obtain additional judicial or non-VA treatment records would appear to be fruitless, the Board finds that VA has satisfied its duty to notify and assist the Veteran.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression, and schizophrenia is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


